Citation Nr: 0839560	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-13 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1988 to June 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).


FINDINGS OF FACT

1.  The veteran's service medical records show that he 
reported experiencing left inguinal area pain, but do not 
show any injury to the left hip, or a diagnosis of a chronic 
left hip disorder in service or at service separation.

2.  The veteran is currently diagnosed with degenerative 
joint disease of the left hip.

3.  The evidence of record does not relate the veteran's left 
hip degenerative joint disease to his military service.


CONCLUSION OF LAW

Degenerative joint disease of the left hip was not incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication of the veteran's claim, a letter dated in August 
2005 satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in March 2006.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) and Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication), cert. granted as Peake v. Sanders, ____ 
U.S.L.W. ____  (U.S. Jun. 16, 2008) (No. 07-1209).; Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, a VA examination was not accorded 
the veteran in this case as none was required to resolve 
questions of fact in the record prior to appellate 
adjudication.  See 38 C.F.R. § 3.159(c) (4).    There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  In order to establish service connection for 
the veteran's claimed disorders, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's service treatment records show that the veteran 
was treated intermittently from February 1991 to April 1991 
for left femoral canal (groin) and left inguinal area pain of 
unknown etiology.  Physical examination from these visits 
showed a left inguinal/femoral node; the veteran was treated 
with doxycycline, an antibiotic.  A June 1991 service 
treatment record noted that the veteran reported pain in his 
left testis and left inguinal weakness; he was again treated 
with doxycycline.  On his April 1992 service separation 
examination report of medical history, the veteran indicated 
that his "hip always giving me problems," but the military 
physician indicated that these hip complaints were recurrent 
pain in the left groin thought to be due to a left inguinal 
floor weakness, with no evidence of hernia.  Moreover, on the 
separation examination's objective physical examination 
report, no evidence of any musculoskeletal abnormality was 
noted, to include any left hip joint or bone disorder.  
Through the service treatment records, the veteran indicated 
that he had not sustained any trauma to the left hip or left 
inguinal areas.

Subsequent to service, the December 1992 VA joints 
examination and the January 1993 VA general medical 
examination both concluded that the veteran had left inguinal 
pain of unknown origin, but specifically concluded that the 
veteran had no orthopedic abnormality with respect to the 
left hip.  Physical examination on both of these occasions 
showed normal left hip range of motion, with no pain.  A May 
1993 private evaluation indicated that the veteran did 
experience left inguinal area pain, but that motor 
examination of the left hip was normal, and the private 
physician indicated that all diagnostic and radiologic 
testing had produced normal results.

The most recent evidence of record reflects that the veteran 
is currently diagnosed with left hip degenerative joint 
disease.  Specifically, a May 2005 multiresonant imaging test 
(MRI) showed an early subchondral cyst due to degenerative 
changes.  During a June 2005 VA outpatient visit, the VA 
physician indicated that the veteran's physical examination 
was normal, to include normal range of motion and strength 
testing.  The VA physician at that time did not relate the 
left hip cyst to the chronic left groin pain.  A July 2005 
computer topography (CT) scan of the pelvis showed a small 
hypoattenuating left femoral head lesion.  

Despite the above, the evidence of record does not show that 
the veteran's degenerative joint disease of the left hip is 
related to service.  Both the December 1992 and January 1993 
VA examinations were completely devoid of any left hip 
musculoskeletal abnormalities; in fact, there is no evidence 
of an actual left hip disorder (versus the left inguinal pain 
reported in service and at that time) until 2005, over 10 
years subsequent to service.  Thus, no continuity of left 
hip, as opposed to left inguinal area, symptomatology is 
shown.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see, 
cf., Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Additionally, while a June 2006 VA outpatient treatment 
record noted that the etiology of the veteran's claimed 
"long-standing" left inguinal pain was not clear, there was 
not a likely relationship between it and the left femoral 
bone cyst, as the latter was not in the region where the pain 
occurred.  Finally, despite the veteran's left hip 
degenerative joint disease diagnosis, a second VA physician 
indicated to the veteran in a July 2005 letter that the 
femoral head (hip bone) cyst, fairly common in 
osteoarthritis, resulted from the "wear and tear" related 
to the aging process.  This opinion was rendered in full 
cognizance of the veteran's reported history of left inguinal 
area pain.  There are no other opinions of record which 
contradict this statement.  Accordingly; absent a nexus 
opinion positively relating the veteran's current left hip 
degenerative joint disease to his military service, service 
connection for this disorder is not warranted.

Because the evidence of record does not relate the veteran's 
left hip degenerative joint disease to his military service, 
the preponderance of the evidence is against his claim for 
service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for degenerative joint disease of the left 
hip is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


